Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00441-CV

                       ESTATE OF DELFINA E. ALEXANDER, Deceased

                      From the County Court at Law No. 2, Webb County, Texas
                               Trial Court No. 2008-PB&-000016-L2
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 3, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellants, Judith Zaffirini; David H. Arredondo; and Clarissa N. Chapa; As Independent

Co-Executors of the Estate of Delfina E. Alexander, Deceased, and Co-Trustees of The Rocio

Gonzalez Guerra Exempt Trust, filed a Joint Notice of Appeal from an “Order on Plaintiff’s

Emergency Motion for Distributions to the Trusts for Support Obligation and Personal

Distributions to Beneficiaries” (“the Distribution Order”) in Trial Cause Number

2008PB7000016L2. In an effort to determine whether this order is a final appealable order

rendered in a probate proceeding, this court ordered appellants to explain in writing why this appeal

should not be dismissed for lack of jurisdiction. We also gave appellee an opportunity to respond.

           After considering the nature of the order at issue in this appeal, we conclude the

Distribution Order at issue is not a final and appealable order from which an appeal may be taken
                                                                                                        04-14-00441-CV


during the pendency of the underlying probate proceeding. Therefore, we dismiss the appeal for

want of jurisdiction. 1


                                                            PER CURIAM




1
  We decline appellants’ request to consider this appeal, in the alternative, as an appeal from a mandatory temporary
injunction or as a petition for writ of mandamus. Our dismissal of this appeal should not be interpreted as a comment
on the issue of whether the trial court erred in rendering the Distribution Order, as that issue remains for future review
upon entry of a final, appealable order or judgment.

                                                          -2-